DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment and response dated March 24, 2021 in responding to the Office Action of December 30, 2020 provided in the rejection of all previous pending claims 1-20.
Claims 1, 3, 4, 6, 7, 14-16, and 18 have been amended.
Claims 2 and 5 have been canceled.
Claims 21 and 22 have been newly added.
Thus, claims 1, 3, 4, and 6-22 are pending for examination.
Allowable Subject Matter
3.	Claims 1, 3, 4, and 6-22 are allowed, which re-number as 1-20.
4.	The following is an Examiner’s statement of reasons for allowance: 
The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…checking whether, between the downloading of the first copy of the primary code and the uploading of the first program version of the machine code into the second memory, a second program version of the machine code generated from a second copy of the primary code has been uploaded into the second memory; downloading a modified second copy of the primary code from the first memory if it is determined during checking that a second program version of the machine code has been uploaded into the second memory; issuing a request to the first user to merge the first copy of the primary code and the second copy of the primary code into a third copy of the 
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 1, 3, 4, and 6-22 are in condition for allowance.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192